Citation Nr: 1733910	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-33 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic lumbar strain with disc space narrowing, now diagnosed as degenerative disc disease (hereinafter "lumbar strain"). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2004 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides in St. Paul, Minnesota.  In Correspondence dated in November 2014 the Veteran requested a Motion to Advance his appeal on the Board's Docket (AOD).  However, in light of the fact that the decision herein is before a Veterans Law Judge and is being granted, the Board finds that a ruling on the AOD motion is not necessary.  


FINDING OF FACT

The Veteran's service-connected lumbar strain has resulted in less than 30 degrees of forward flexion of the thoracolumbar spine, without evidence of unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for service-connected lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 
The duty to notify has been met.  See October 2010 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Nothing more is required.

Also, the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center (VAMC) records have been obtained.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

The Veteran has been provided VA examinations in November 2012 and June 2015.  However, since the time of the Board's remand of this claim, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court indicated that for certain joints, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  On this basis, the Court held that where possible, such range of motion testing should be used to assess painful motion.  See, generally, Correia, 28 Vet. App. 158.  Nevertheless, as the decision herein is granting a 40 percent rating for lumbar strain (the highest evaluation allowed for limitation of motion of the lumbar spine), consideration of range of motion is inconsequential to the Board's determination.  See 38 C.F.R. § 4.71a, DC 5237.  Rather, the crucial question for rating purposes is whether there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Thus, the Board need not address whether the November 2012 and June 2015 VA examinations comply with the Correia mandate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Rules and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

In evaluating musculoskeletal disabilities, such as the spine disability at issue, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca, 8 Vet. App. at 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016).  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 206.  

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

Additionally, Diagnostic Code 5243 provides that intervertebral disc syndrome  (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2016).

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  [An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.]

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.
Merits

The Veteran contends that he is entitled to an increased disability rating for service-connected lumbar strain.  See December 2012 VA Form 9.  Nevertheless, after a thorough review of the record, the Board has determined that the evidence is at least in equipoise as to whether an increased rating is warranted for service-connected lumbar strain.  See 38 C.F.R. § 4.71a, DC 5237.

In November 2012, the Veteran underwent a VA examination to assess his service-connected lumbosacral strain.  The examiner found range of motion measurements as follows: forward flexion to 60 degrees (with objective evidence of painful motion beginning at 5 degrees), extension to 20 degrees (with objective evidence of painful motion beginning at 5 degrees), right lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 5 degrees), left lateral flexion to 25 degrees (with objective evidence of painful motion beginning at 5 degrees), right lateral rotation to 25 degrees (with objective evidence of painful motion beginning at 5 degrees), and left lateral rotation to 25 degrees (with objective evidence of painful motion beginning at 5 degrees).  There was no additional loss of range of motion after repetitive use testing.  The examiner also indicated that this disability resulted in less movement than normal, weakened movement, pain on movement, and interference with sitting, standing, and/or weight bearing.  IVDS was noted without evidence of incapacitating episodes over the past 12 months.  

VAMC records document a January 2013 magnetic resonance imaging (MRI) scan showing degenerative disc disease at the L5-S1 level, with angular bulging associated with a posterior annular tear that minimally encroaches upon the anterior aspect of the central canal at L5-S1.  There is also annular bulging and thickening of the ligamentum flavum resulting in a mild degree of degenerative concentric thecal sac compression and mild degenerative stenosis involving the intervertebral nerve root canals bilaterally at the L4-5 and the L5-S1.  

In June 2015, the Veteran's spine disability was most recently assessed by a VA examiner.  The examiner found range of motion measurements as follows: forward flexion to 70 degrees, extension to 15 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  The examiner indicated that there was pain on weight bearing and range of motion testing.  However, there was no resulting functional loss.  There was also no additional loss of range of motion after repetitive use testing.  IVDS requiring bedrest, and ankylosis, were not shown.  

In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected lumbar strain warrants the next highest 40 percent rating.  In reaching this determination, the Board has specifically considered the application of 38 C.F.R. §§ 4.40 and 4.45.  In particular, the record demonstrates additional limitation of motion due to pain, such that forward flexion of the spine is limited to less than 30 degrees (5 degrees).  Id.; see November 2012 VA Examination.  Accordingly, in affording the Veteran the benefit-of-the doubt, his claim for a higher rating for service-connected lumbar strain is granted.  

For the entirety of the appeal period, the criteria for a rating in excess of 40 percent for service-connected lumbar strain are not met.  As noted above, neither the treatment records nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine.  Rather, these documents contain either specific findings of no ankylosis or range of motion figures reflecting that there is no ankylosis.  See November 2012 and June 2015 VA Examinations.  

The Board has also considered whether a higher rating may be available under the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243, Note (2).  However, although IVDS has been identified in the record, there is no evidence of incapacitating episodes at any time during the appeal period.  See 38 C.F.R. § 4.71a, Note 1 following Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Therefore, the Board will continue to rate the Veteran's spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

The Board adds that the General Rating Formula for Diseases and Injuries of the Spine states that "any associated objective neurologic abnormalities" are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235 to 5243, Note (1).  In this regard, the record shows evidence of mild right lower extremity radiculopathy on VA examination.  See June 2010, November 2012, and June 2015 VA Examinations.  Nonetheless, the RO has already separately granted service-connection for radiculopathy of the right lower extremity associated with the Veteran's service-connected lumbar strain under DC 8520.  The Veteran has not disagreed with the rating assigned for this disability.  As such, no issue regarding the rating assigned for this disorder is in appellate status.  Further, the medical evidence of record does not disclose any other distinct disabilities associated with the Veteran's service-connected lumbar sprain which has not already been separately rated by the RO.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating of 40 percent, but no higher, for lumbar strain is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


